Case 1:19-cv-01439-SKC Document 7 Filed 07/02/19 USDC Colorado Page 1 of 9

SECTION | ~- CONTACT INFORMATION

 

PETITIONER INFORMATION

 

Petitioner/Contact Name: (Last, First)

STRINGER, JESsica

Business/institution Name: (if applicable) Prisoner ID: (if applicable)

 

 

 

Address: (Include Street, City, State, and Zip Code)

DS Seymour St. Concord, nN ©1742

Social Security Number/Tax Identification Number: (Enter N/A if you do not have one)

508 84 6&00e

Please provide an explanation why you do not have a Social Security Number, if above is N/A:

 

 

 

 

mera aie 29 eco tudeooery”

ATTORNEY INFORMATION (if applicable) ~

 

 

Attorney Name: (Last, First)

 

Attorney Title:

 

Firm Name: (if applicable)

 

Attorney Address: (include Street, City, State, and Zip Code)

 

Are you an attorney filing this petition on behalf of your client? 11 YES ONO
Attorney Phone: (optional) Attorney Email: (optional)

 

 

 

 

 

ff any of this information changes, you are responsible for notifying the agency of the new information.
Case 1:19-cv-01439-SKC Document 7 Filed 07/02/19 USDC Colorado Page 2 of 9

SECTION II — ASSET LIST

You must identify your role for each asset in your petition. Please review the role definitions below.

 

ROLE INFORMATION (multiple roles may apply to each asset)

 

The person in whom primary title is vested or whose interest is manifested by the actual and beneficial
use of the property, even though the title is vested in another. A victim of an offense, as defined in this
section, may also be an owner if he or she has a present legally cognizable ownership interest in the
property forfeited. A nominal owner of property will not be treated as its true owner if he or she is not its
beneficial owner.

 

Victim

A person who has incurred a pecuniary loss as a direct result of the commission of the offense
underlying a forfeiture. A drug user is not considered a victim of a drug trafficking offense under this
definition. A victim does not include one who acquires a right to sue the perpetrator of the criminal
offense for any loss by assignment, subrogation, inheritance, or otherwise from the actual victim,
unless that person has acquired an actual ownership interest in the forfeited property: provided
however, that if a victim has received compensation from insurance or any other source with respect to
@ pecuniary loss, remission may be granted to the third party who provided the compensation, up to
the amount of the victim’s pecuniary loss.

 

Lienholder

 

 

A creditor whose claim or debt is secured by a specific right to obtain satisfaction against the particular
property subject to forfeiture. A lien creditor qualifies as a lienholder if the lien:

(1) Was established by operation of law or contract:
(2) Was created as a result of an exchange of money, goods, or services; and

(3) Is perfected against the specific property forfeited for which remission or mitigation is sought (e.¢.,
a real estate mortgage; a mechanic’s lien).

 

identify the asset ID and asset description for each asset you are petitioning and indicate your role as a petitioner for
each asset. You may select one or more roles.

 
 

i Gcia\

 

# Asset ID Asset Owner | Victim | Lienholder

@
@

4

 

   
Case 1:19-cv-01439-SKC Document 7 Filed 07/02/19 USDC Colorado Page 3 of 9

SECTION Ill — VICTIM PETITION

 

If you are filing this petition as a victim, please fill out the information below. The information must apply to all of
the assets you selected as a victim role in the previous section. If you are not filing as a victim for any assets, you
may skip this section.

1am requesting remission of this forfeiture because | am a victim of the criminai offense underlying the
forfeiture of this property or am the victim of a related offense and [ have suffered a pecuniary loss as a
result of that offense as described below.

Please provide the total pecuniary loss claimed. This is the total amount you claim to have iost.

if you have recovered any of your losses, please list the details below. If you have more than two sources
of recovery, please print multiple copies of this table to submit with the petition.

 

SOURCE(S) OF RECOVERY (if applicable)

 

Source of Recovery 1: Amount of Recovery:

 

Source of Recovery 2: Amount of Recovery:

 

 

 

 

In the space below, please list any documents you are including in support of your victim petition. If none
are included, please explain why.
Case 1:19-cv-01439-SKC Document 7 Filed 07/02/19 USDC Colorado Page 4 of 9

SECTION IV — INTEREST IN PROPERTY \ of 2

Provide additional information for the assets where you have identified yourself as the owner and/or lienholder. If
you are petitioning for multiple assets and the responses are not the same for each asset, please print out
multiple copies of this page to submit with the petition and indicate which assets apply to each page. If you have
documentation that supports your interest in the petitioned assets (bill of sale, retail installment agreements,
contracts, titles or mortgages) please include copies of the documents with the submission of the petition.

 

INTEREST IN PROPERTY INFORMATION
Asset ID Asset Description

Ai tssctsn_(4- (v-014394-3KkC

in the space below, please explain why you have a valid, good faith, and legally recognizable interest in the
assei(s) as an owner or fienholder-:

L vave adesire to do qued votth this Money & Property .
eve the [tent of Ce-investme, witty the Communities
Mest advecsel at fected Py the Crimes of the Qrier
owner. To “dreamy of ©Rening “Christ Con sciousness Center(s) °

Select the reason why you are petitioning for remission and/or mitigation of the asset(s)?

 

 

 

 

 

 

 

 

| am an innocent owner and | did not know of the conduct giving rise to the forfeiture OR | am an innocent
owner and upon learning of the conduct giving rise to the forfeiture, | did all that reasonably could be expected
under the circumstance to terminate such use of the property.

[] | was a bona fide purchaser or seller of the forfeited property for value, AND | did not know and was without
cause to believe that the property was subject to forfeiture at the time | acquired my interest in the property.

O None of the above. | am only seeking mitigation.
In the space below, please explain the reason for filing a petition.

1 Ra a \nard working Peake et destiazd 4p Nelp my fellow

ANZ) CAND: LT Rosi T< -+o be @ Fan Pient of these ADseits,
Dee NS BZ + 4 adversely oLected bu whe behavior oft tho prec omer
a) Wes wl Sranlaer debiegns. Wie AMe 7canS VWove ween nuct +
WO) @ standards Ker our Mekon . D4
In the event that eines Found at that | do not qualify for remiigeton of the property, | hSieby
request mitigation of the forfeiture to avoid extreme hardship.
YES ONO

In support of my request, | would like the ruling official to consider the following extenuating
circumstances: "

The “aki ons WIMNZVAS alte 2 (| ereok\ U,

Proqoam Swi) Peeper intent wad undra 4

in the space below, please list any documents you are including in support of your interest in the asset(s).
If none are included, please explain why.
Case 1:19-cv-01439-SKC Document 7 Filed 07/02/19 USDC Colorado Page 5 of 9

SECTION IV — INTEREST IN PROPERTY Zot 2

Provide additional information for the assets where you have identified yourself as the owner and/or lienholder. If
you are petitioning for multiple assets and the responses are not the same for each asset, please print out
multiple copies of this page to submit with the petition and indicate which assets apply to each page. If you have
documentation that supports your interest in the petitioned assets (bill of sale, retail installment agreements,
contracts, titles or mortgages) please include copies of the documents with the submission of the petition.

INTEREST IN: INFORMA

Asset ID Asset

 

_ ~ —_

In the space below, please explain why you have a valid, good faith, and legally recognizable interest in the
asset(s) as an owner or lienholder.

Tama penlicgas OWner Lo
all (ive Assets listed. Lam in School

Could beat si nq ASRS to Ny Odvantaae in
Select the reason why you are petitioning for remission and/or mitigation of the asset(s)? fA ucati Dr) -

mi ! am an innocent owner and | did not know of the conduct giving rise to the forfeiture OR | am an innocent
owner and upon teaming of the conduct giving rise to the forfeiture, | did all that reasonably could be expected
under the circumstance to terminate such use of the property.

[1 | was a bona fide purchaser or seller of the forfeited property for value, AND | did not know and was without
cause to believe that the property was subject to forfeiture at the time | acquired my interest in the property.

1 None of the above. | am only seeking mitigation.
In the space below, please explain the reason for filing a petition.

in the event that the ruling official determines that | do not qualify for remission of the property, | hereby
request mitigation of the forfeiture to avoid extreme hardship.

OYes gNno

In support of my request, I would like the ruling official to consider the following extenuating
circumstances: .

LF need Fiscal) SUpece L to oie, OLeLSs to

Yo On Ldcare., SFO trans portakinn , O delok,
and muy future Suess 14 mu devine avi
M fubure SS 19 4 devine Spal righ

In the space below, please fist any documents you are including in support of your interest in
if none are included, please explain why.

Loam only a barSicial owner and
- ve, +ne Sant to Claim assets.
Case 1:19-cv-01439-SKC Document 7 Filed 07/02/19 USDC Colorado Page 6 of 9

SECTION V — NET EQUITY WORKSHEET

Complete the table below for each asset where you are a lienholder. If you are a lienholder for multiple assets, please
print out multiple copies of this page to submit with the petition.

 

LOAN / ASSET INFORMATION

 

 

 

 

 

 

Asset ID: Asset Description: Seizure Date:
Purchaser. Co-Signer (optional):

Loan Date: Date of Last payment:

unt Financed: Date Lien Perfected with State:

 

Original Term of Loan (months):

Day of the Month Each Payment is Due:

 

Contract Rate of Interest:

Total Amount Paid to Lienholder After Seizure:

 

 

 

 

 

 

 

 

 

9
Unpaid Prnsipal Due at Seizure: paid Interest Due at Seizure:
Saws Reserve: es, Transfer Fees, etc.:
* wane Costs: 3 ation (months):
Sorvice Contract Costs: Duration (months):
tended Warranty Costs: Duration (months):
Wiscellaneous Costs:
> rovide Details (for miscellaneous costs):

INFORMATION FURNISHED BY

 

Contact Name: (Last, First)

Business Name:

 

 

Address: (include Street, City, State, and Zip Code)

 

Phone: (optional)

 

Email: optional)

 

 

* Copies of your Net Equity assertions, such as bills of sale, retail installment agreements, contracts, certificates of title,
payment history, security agreements, loan applications, or mortgages, which support the amount claimed as unpaid
principal, must be attached to this report as an attachment.

in the space below, please list any documents you are including in support of this Net Equity Worksheet. If

none are included, please explain why.

 
Case 1:19-cv-01439-SKC Document 7 Filed 07/02/19 USDC Colorado Page 7 of 9

SECTION Vi— RECOVERY OF LOSS

Complete this section for the assets where you have identified yourself as the owmer and/or lienholder and you have
recovered all or a portion of your losses either via an insurance claim and/or via some other source of recovery. If you
have more recovery of loss information than may fit on this page, print out multiple copies of this page to submit with
the petition and indicate which assets apply to each page. If you have not received any recovery of your losses, then
leave this section blank.

 

RECOVERY OF LOSS INFORMATION

 

Asset ID Asset Description

 

 

 

 

 

INSURANCE CLAIM INFORMATION (if applicable)

 

Name of Insured: (Last, First)

 

Policy Number. Claim Number.

 

Name of Insurance Company: Name of Insurance Agent: (Last, First)

 

 

Insurance Company Address: (Include Street, City, State, and Zip Code)

 

Phone: (optional) Email: (optional)

 

Have you received compensation from the insurance | Amount of Compensation:
company?
O YES ONO

 

 

 

 

if other sources of recovery exist (e.g., restitution, returns on investment or other settlements), please list and
describe the details below. ‘

 

OTHER SOURCE(S) OF RECOVERY (if applicable)

 

Source of Recovery 1: Amount of Recovery:

 

Source of Recovery 2: Amount of Recovery:

 

 

 

 

In the space below, please list any documents you are including in support of your recovery of loss. if none
are included, please explain why.
Case 1:19-cv-01439-SKC Document 7 Filed 07/02/19 USDC Colorado Page 8 of 9

SECTION Vil —- DECLARATION AND REPRESENTATION

 

The following declaration should be completed by the petitioner. If the petitioner is represented by an attorney, the
attorney may complete the declaration as long as the petitioner completes the sworn notice of representation.

| attest and declare under penalty of perjury that my petition is not frivolous and the information provided in support
of my petition is true and correct to the best of my knowledge and belief.

Ges CK Strung Ln

C) Signature

econ Srp in eee.

Printed Name

(6-27-2019

Date

Sworn Notice of Representation

This section must be completed only by petitioners who are represented by an attorney and whose aitomey has
executed the declaration provided above.

| have retained the above-named attomey who has authority to represent me in this matter. | have fully reviewed
the foregoing petition and found that its contents are truthful and accurate in every respect. | declare under penalty
of perjury that the foregoing information is true and correct.

 

Signature

 

Printed Name

 

Date

A petition containing false information may subject the petitioner to criminal prosecution under Title 18 United States
Code Section 1001 and Title 18 United States Code Section 1621.
Case 1:19-cv-01439-SKC Document? FPyed 07/02/19 USDC Colorado Page 9 of 9

YSN JONNO WNOWIOOY

 

peEepLet gy gg Ea LE EE Cpee EEE et te PEE TEP Tre titel Sikh ose

[bv 0%) SJTU
WB vbl BW 19h

ag) Po WA)

——

 

er FERRET

weaTS
T1ANIOD ‘dd Adedsar

6102 20 Thr.

“WaANSD
unos 1gesIa S3IVLS G&LINN

asAlIz0ae8

a a te ee ll :
